Title: To Thomas Jefferson from William W. Woodward, 18 December 1806
From: Woodward, William W.
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            Philada. Dec. 18, 1806.
                        
                        I never had the happiness to hear from you since I sent the first and second Volumes of Scott’s notes on the
                            Bible—I lately sent you also the 3d. volume—I hope no accident has happened that you should be deprived of it, as I am
                            persuaded, if you could find time to peruse a little of it, you would be pleased with the taste and piety of one of the
                            best men in the world. the demand has exceeded the most sanguine expectation of the Publisher I should not use this
                            freedom, were I not fully persuaded of your disposition to excuse it.—May the blessed God, who possesses infinite wisdom,
                            guide and influence your heart in all the important and arduous undertakings which he in Providence has called you to
                            engage in—make you an instrument for much good to your country—and afterwards give you an elevated seat in the courts of
                            Glory—to join the ransomed throng around the throne and celebrate the praises of redeeming love through eternal
                            ages—which is often the prayer of your unworthy Friend
                        
                            W W Woodward
                            
                        
                    